Case 2:20-cv-05676-FMO-JPR Document 1-2 Filed 06/25/20 Page 1 of 24 Page ID #:13




                            EXHIBIT 2
      Case 2:20-cv-05676-FMO-JPR Document 1-2 Filed 06/25/20 Page 2 of 24 Page ID #:14
                                                                                   SllfUi-100
                                          SUMM®N S                                                                         FOR couRr usE olYLY
                                                                                                                        (SOLOPARAUSOOELA COR7fJ
                                    (CITACt011~ JUD1ClAL)
 .NOTICE TO DEFENDANT:                                                                                                    ELECT6$ONICALLV
 (AYlSO A!. DE1NlANDADO); :                                             ,         ,                                            :~ILEC
            _                                          ,
                      &61a
                      ~
    ECQPI;E+CONNECT INC:lnte]zus                     ~ DC}l:S
                                 A~3I~[ H1;L1 1?R, ~ nd                                                                   ,5191.l.Zt120 11:53 AM
  1-10,
 YOU ARE BEtNG SUED BY t'LAINTIFF:
 (LO ESTA DEh/1ANDANDO EL DFMANDANTE):                                                                                     COd tr, ~*. Sm-ft a$=lm Mrt
  SANDRA WARNOt:K; inclivid.tzally anci on behalf of all athcrs
 ;similzarly situatcd,
  NOTIGEt You have been sued. The court maydectde against you without your being heard unless you respond within 30 days: Read the information
  betow.
     You have 30 CALENDAR DAYS after this summons and legat papers are served on you to file a written response at this court and have a copy
  served on the plaintifF. A letter or phone call wilt not protect you. Your written response must be In proper fegai form if you want the court to hear your
  case. There may be a court forrn that you can use for your response. You can find these court forms and more information at the California Courts
  Online Setf-Hetp Center (www.cvurfinfo.ca.9ov1selfhe1p), your county law library, or the courthouse nearest yqu. f( you cannot pay the fiting fee; ask
  the court clertc for a fee waiver form. if you do not file youf response on time, you tnay lose the case by default, and your wages, monay, and property
  may be taken without further ►varning from the courL
     There are other legal requirements. You may want to ca9 an attorrtiey right away. If yeu do not know an attorney, you may want to call an attorney
  referral service. if you cannot afford an attomey, you may be eligible for free legal services (rom a nonprofit legal services program. You can locate
  these nonprofit groups at the Califomia Legal Services Web. site (www.tawherpcalifomia.org): the California Courts Online Self-Help Center
  (www.courtinfo;ca.gov/seithetp), or by contacting your _ toc,al court or county. bar association._ NOTE: The caurt has_ a statutory lien for waived fees and
  costs on any settiement or arbitration award of $10,000 or more in a civii case. The court's iien must be paid before the court will disrniss the case.
  1AV7S0! Lo han demandado: Si no rzsponde dentro de 30 dias, la corte ptiede decidir en su contra sin escuchar su versibn:'Lea !a fnformaci6n a
  contirruacifln. '
     Tiene:30 DiAS DE CALf=NDARlO despues de que 7e entrectuen esta citacian y papeles legates para presentar una respuesta por escrito en esta
  corte y hacer que se entregue una copia at demandante. Una cana o una tfamada tetefbnica no to protegen: Su respuesta por escrito tiene que estar
  erz fomrato tegat correcto si desea que procesen su caso en ta corte. Es posibte qus haya un formularro que usted pueda usar para su respuesta:
  Puede encontrar estris fomiularios de la corte y mas informacidn en et Centro de Ayuda de tas Cortes de Califomia (www.sucorte.ca:gov), en ta
: bibtioteca de /eyes de su condedo o en ta corie que fe quede mas cerca. Si no puede paga- Ja cuota de presentacitln, pida at secretario de la corte
  que te de urt fofmutario de exencidn r!e pago de cuotas. Sl no presenta su respuesta a t(empo; puede perder ef caso por incumplimiento y ta corte te
  podra quitar su sueldo, dinero y bienes sin mas advertencia.
    J-leyotros requfsitos tegates.
                          _        Es recomendabfe que flame a un abogado inmediatamente. Si no conoce a un abogarlo, puede ttamar a an senrlcio de
  remisidrt a abogados: S7no puede pagar a un abogado_ es posibte que cumpia con tos requisr?os para obtener seNicios tegates gratuitos de un
  prograrna de servicios tegates sin fines de lucro. Puede encontr-ar estos gn:pos sin fines de lucro en e1 sitio web de Catifornia Legat Senwces,
  (www.tawheipcatifomia.org); en,et Centro de Ayurla de tas Cortes de Catifomia, (vvww.sucarte.ca.gov) o poniendose ert contacte con /a corte o el
  colegio de abogados locales: AVISQ: Por7ey, ta cofte tiene derecho a reclamar las cuotas y fos costos exentoa por imponer un gravamen sobre
  cualquier recuperaci4n de $10,000 6 mbs de vatorr+ecibida mediante un acuerdo o una concesi6n de arbitraje en un caso de derech.o civit. .Tiene que
  pagar et gravarrien de la corte antes de que la corte pueda desechar el aaso_
 The name and'::8ddress of the court is:                                                                    cas~;Nura3ett: ..
 (El nombre y&vccibn de !a corte es): SLtpOriOt; C burt;;of              San Luis ObtSpq::
                                                                                                                                19['v-0539
 1035 Palm Street, Room 385,
 San Luis Obispo, CA 93408
 The name; address, and telephone number of plaintifPs attorney; or piaintiff without an attomey, is:
 (Et nombre, !a direccion y et numero de telefono del abogado del demandante, o def demandante que no tiene abogado, es):
  Tex~d M. Friedman; t~cirian.R. BaC~~;.215?0 Uxnarti:St Stait4 7KU; W~Qalanri l lills Cr`~ ~l3£~7, 32~-3Q~ 423~

 DATE: 5/11/2020 11.53 AM;:                                islMichael PoweH Cterk; bY                                                                  , Depttty ,
 (Fecha)                                                                        (Secretario)          ~~'~~               ~~~:                          (Adjunto)
      oroof of senrice ofthis summons, use Proof of Service of Summons (form POS-010).)
      t prueba de entrega de esta citatl6n use el formulario Proof of Service of Summons, (POS-010)).
                                  NOTICE TO THE PERSON SERlfED. You are served
  tSEAt)
                                  1. 0 as an individual defendant.
                                      2. 0 as the person sued under the fictitious name of (specify):

                      w •,~''~;
                               '
                                a     3. M on behaif of (specifyy):          P$apteconnect, Inc_ d:bia lntelius

                                          under:        CCP 416.10 (corporation)                             Q CCP 416.60 (minor)
                                                   0 CCP.416.20 (defunct corporation)                        0 CCP 416:70 (consetvatee)
                                                   0 CCP 416.40 (association or partnership)                          CCP 416:90 (authorized person)
                                               0 other (specify);
                                      4. Q by personat delivery on (date):

                      3"tary. use                                       St1M MONS                                                code w ct,0w"'.6. a,rn §g 412zq:.465.
                      CatRant~                                                                                                                   www:Lvurr~.ca V.
                      y 1, 2069J
                                                                                                                                             Abi®ncarcLemlNeiE Inc. :
 Case 2:20-cv-05676-FMO-JPR Document 1-2 Filed 06/25/20 Page 3 of 24 Page ID #:15
                                                                    ELECTRONICALLY FILED


     Todd M. Friedman (SBN 216752)                                      4/30/2020 2:26 PM
 1
     Adrian R. Bacon (SBN 280332)
 2   LAW OFFICES OF TODD M. FRIEDMAN, P.C.
     21550 Oxnard St. Suite 780,                                      VQa t: ~ ;¢<s~J ~eR ~~~
                                                                     ~ ~.~            ~~
 3   Woodland Hills, CA 91367                                                             ~... ......


 4
     Phone: 323-306-4234
     Fax: 866-633-0228
 5   tfriedmangtoddflaw. com
     abacon ,toddflaw.com
 6
 7   Attorneys for Plaintiff

 8                              SUPERIOR COURT OF CALIFORNIA
                                  COUNTY OF SAN LUIS OBISPO
 9

10   SANDRA WARNOCK, individually and on ) Case No. 19CV-0539
     behalf of all others similarly situated, )
11                                            ) CLASS ACTION
     Plaintiff,                               )
12                                            ) FIRST AMENDED COMPLAINT FOR
13           vs.                              ) VIOLATIONS OF:

14   PEOPLECONNECT INC. d/b/a Intelius;                      1.   VIOLATIONS OF CALIFORNIA
     ABNI HELLER, and DOES 1-10,                                  BUSINESS AND PROFESSIONS
15                                                                CODE § 17200, ET. SEQ
                                                            2.    VIOLATIONS OF CALIFORNIA
16   Defendant(s).                                                BUSINESS AND PROFESSIONS
                                                                  CODE § 17500, ET. SEQ
17                                                          3.    VIOLATIONS OF THE
                                                                  CONSUMER LEGAL
18                                                                REMEDIES ACT, CAL. CIV. C.
                                                                  § 1750, ET. SEQ.
19
20                                                        DEMAND FOR JURY TRIAL

21
22          Plaintiff Sandra Warnock ("Plaintiff'), on behalf of herself and all others similarly '
23   situated, alleges the following against Defendants PeopleConnect Inc. d/b/a Intelius and Abani
24   Heller upon information and belief based upon personal knowledge:
25                                         INTRODUCTION
26          1.       Plaintiff s Class Action Complaint is brought pursuant to the Unfair Competition
27   Law, Cal. Bus. & Prof. C. § 17200 et. seq. ("UCL"), False Advertising Law, Cal. Bus. & Prof.
28   C. § 17500 et. seq. ("FAL"), and Consumer Legal Remedies Act, Cal. Civ. C. § 1750 et. seq.



                               FIRST AMENDED CLASS ACTION COMPLAINT
                                                    -1-
 Case 2:20-cv-05676-FMO-JPR Document 1-2 Filed 06/25/20 Page 4 of 24 Page ID #:16




 1   ("CLRA") arising out of Defendants' unlawful and,fraudulent practices in not properly disclosing
 2 its auto-renewal policy on its Intelius.com website, which additionally violates the California
 3   Automatic Purchase Renewal Statute Cal. Bus. & Prof. Code § 17600, et seq. ("CAPRS").
 4          2.      Plaintiff, individually, and on behalf of all others similarly situated, brings this
 5 Complaint for damages, injunctive relief, and any other available legal or equitable remedies,
 6   resulting from the illegal actions of Defendants' charging Plaintiff's and also the Class members
 7   for its auto-renewal policy which is not clearly and conspicuously disclosed on its website when
 8   inducing consumers to make purchases. Plaintiff alleges as follows upon personal knowledge as

 9   to herself and her own acts and experiences, and, as to all other matters, upon information and
10   belief, including investigation conducted by her attorneys.
11          3.      Plaintiff alleges as follows upon personal knowledge as to herself and her own
12 acts and experiences, and, as to all other matters, upon information and belief, including
13   investigation conducted by her attorneys.
14                                  JURISDICTION AND VENUE
15          4.      This class action is brought pursuant to California Code of Civil Procedure
16   ("CCP") section 382. All claims in this matter arise exclusively under California law.
17          5.      This matter is properly venued in the Superior Court of San Luis Obispo County,
18   in that Plaintiff purchased the "search" ("Product") from Defendants online while residing in
19   California and Defendant PCI is headquartered in Long Beach, California which is within this
20 County.
21                                               PARTIES
22          6.      Plaintiff, Sandra Warnock ("Plaintiff '), is a natural person residing in San Luis
23   Obispo County in the state of California, and is a"person" as defined by Cal. Bus. & Prof. Code
24 § 17201.
25          7.      At all relevant times herein, Defendant, PeopleConnect Inc, d/b/a Intelius
26   (hereinafter "PCI"), was a California company engaged in the business of selling background
27   searches in California.
28          8.      Defendant, Abani Heller (hereinafter "HELLER") was and is an individual and,



                               FIRST AMENDED CLASS ACTION COIVIPLAINT
                                                    -2-
 Case 2:20-cv-05676-FMO-JPR Document 1-2 Filed 06/25/20 Page 5 of 24 Page ID #:17




 1   at all relevant times herein, the President and CEO, of PCI. As president of PCI, HELLER was
 2   responsible for the overall success of the company. HELLER materially participated in the
 3   planning and execution of PCI's unlawful and fraudulent business practices by occupying a
 4   position of critical irnportance to PCI's business; as President and CEO of PCI, he exercised
 5   control over the affairs of business and he was regularly engaged, albeit more often indirectly
 6   than directly, in the unlawful and fraudulent business practices of PCI through his involvement
 7   in PCI's affairs. Defendant HELLER continued to play a key role in maintaining and expanding
 8   Defendant PCI's unlawful and fraudulent activities throughout the time in question. -
 9          9.      The above named Defendants, their subsidiaries, and agents are collectively
10 I I referred to as "Defendants." The true names and capacities of the Defendants sued herein as
11   DOE DEFENDANTS 1 through 10, inclusive, are currently unknown to Plaintiff, who therefore
12   sues such Defendants by fictitious names. Each of the Defendants designated herein as a DOE
13   is legally responsible for the unlawful acts alleged herein. Plaintiff will seek leave of Court to
14   amend the Complaint to reflect the true names and capacities of the DOE Defendants when such
15   identities become known.
16          10.     Plaintiff is informed and believes that at all relevant times, each and eveiy
17 I ~ Defendant was acting as an agent and/or employee of each of the other Defendants and was
18   acting within the course and scope of said agency and/or employment with the full knowledge
19   and consent of each of the other Defendants. Plaintiff is informed and believes that each of the
20   acts and/or omissions complained of herein was made known to, and ratified by, each of the

21   other Defendants.
22                                    FACTUAL ALLEGATIONS
23          11.     In or around October of 2018, Plaintiff visited Defendants' website Intelius.com
24 I I and purchased a Class Product from Defendants.
25          12.     In purchasing the Class Product, Defendants represented to Plaintiff in bold and
26   distinct language that the Class Product would cost $0.95.
27          13.     Based on this representation, Plaintiff agreed to purchase the Class Product and
28   provided her credit, card and other personal information.



                              FIRST AMENDED CLASS ACTION COMPLAINT
                                                    -3-
 Case 2:20-cv-05676-FMO-JPR Document 1-2 Filed 06/25/20 Page 6 of 24 Page ID #:18




 1

 2

 3

4

 5

 6

 7

 8

 9

10

11

12

13
                                                         EX-MTON DAM                                                                                          BILLMZF
                                                                                                                                                              r
14                                                                 ....... .........
                                                           ................
                                                            ..                      I                     Y
                                                                                                          -
                                                                               . .




15                                                            Ym.I agme to Me Tema of Servbm and Rqjq.-                           I understand thAt
                                                              lrftik.'s la not0. =Surner reoOrting ageriq; cirid agree that 1 Y411 not use
16                                                            MWIls to determine an individjal's ellgbPily for cmflL insuram-            :01
                                                              emplcynent, -im;slng 4 any W.,11ar purpose mvered .4          1 , tm Fgr orem
                                                              &PLff—mg-AI". -I' aqree --mal my 7,-;:S! zria,:ff. tp 1-ra0z,is Premier Flus
17                                                            ffwnbeers!ilp War-s when 1 co! nplew ~N 9 purehase, and then =,-eds to a
                                                              paid metribership 31tei 7            uriless I cancel. Ss I awic,el Y,11,Ln 7 ttgp and
                                                              have nrcty t used Uine baik,      . Id clieeX vwc-t mr. I will be oiafged an
                                                                                             ,youe
is                                                            addillonas $7.95.
                                                                           e      if i usc the backg,'Ound                        during the -,-lay 1rial,
                                                              FW pa id rae-r-be rs h ip will bmgin i mjuei a 4, @y upor, ,ov; am use. Once rrf paid
                                                                                                         By rerew for -e   It'i arle em -1ch tirm It
19                                                            rag,ches, iis exowraf.,on datW, i.mless 1 cancel. I kvil, pay $29.05 for elctl reneval
                                                             [air.. I can cancei nv membershil anytime by qcressl.ng rry wxourlt onkne
                                                              orby calilRg           446-2727, aiid my benefi6 wil ount,ow through 6w iMr,
20                                                            current            gree M them are rtD refunds of cm(lfts and MWL lax WPI be
                                                              added Wwo aWkable.

21                                                                                                                           Today's total $0.95
22                                                           SECURECHECKOUT
                                                            'We value your privacy
23                                                                                      ....   .... ...       ............................. ..................................   . ...   ... ... ...
                                                                Ji"
24

25
            16.     Plaintiff was charged the $29.95 renewal fee by Defendants after having the
26
     Product be represented as costing $0.95 and agreeing to purchase it based on that representation.
27
            17.     After being charged the renewal fee, Plaintiff attempted to contact Defendants by
28
     the phone number listed on the renewal charge, however the phone number was disconnected.



                              FIRST AMENDED CLASS ACTION COMPLAIINT
                                                -4-
 Case 2:20-cv-05676-FMO-JPR Document 1-2 Filed 06/25/20 Page 7 of 24 Page ID #:19




 1   Plaintiff additionally called Defendants on its cu,stoiner service line, however was unable to
 2   reach anyone to cancel or refund the charge.
 3          18.    Had Defendants clearly and conspicuously advertised that its $0.95 search
 4   actually cost $29.95 per month, Plaintiff would not have purchased Defendants' search.
 5          19.     Furthermore, Plaintiff did not discover, nor could she have, discovered, the true
 6   nature of the Product until after Plaintiff's purchase and Defendants' subsequent automatic
 7 renewal charge.
 8          20.     Plaintiff relied on the fact that the Product would cost $0.95 as prominently
 9 I advertised.
10          21.     Knowledge of the true price of Defendants' Product would have impacted
11   Plaintiff's decision. to purchase the search from Defendants. Plaintiff would have found it
12   important to her purchase decision to know exactly what she was purchasing.
13          22.     Plaintiff felt ripped off and cheated by Defendants entering into an automatic
14   renewal plan. Plaintiff believes that Defendants will continue its action of duping consumers
15   into purchasing Products for incredibly low prices when in reality it enters them into expensive
16   auto renewal plans that are not clearly or conspicuously disclosed unless Defendants' practices
17   are halted by way of an injunction.
18          23.     As a result of Defendants' fraudulent practices, described herein, Plaintiff has
19   suffered emotional distress, wasted time, loss of money, and anxiety.
20          24.     Such sales tactics rely on falsities and have a tendency to mislead and deceive

21   a reasonable consumer.
22          25.     In purchasing the Product, Plaintiff relied upon Defendants' representations.
23          26.     Plaintiff alleges such activity to be in violation of California's Automatic
24 Purchase Renewal Statute Cal. Bus: & Prof. Code § 17600, et seq. ("CAPRS"), and its
25   surrounding regulations.
26          27.     At all times relevant, Defendants made and continues to make automatic renewal
27 offers and continuous service offers, as those terms are defined by Cal. Bus. & Prof. Code §
28 17600, et seq. ("California's Automatic Purchase Renewal Statute") to Plaintiff and other



                                FIRST AMENDED CLASS ACTION COMPLAINT
                                                 -5-
 Case 2:20-cv-05676-FMO-JPR Document 1-2 Filed 06/25/20 Page 8 of 24 Page ID #:20




 1   consumers similarly situated.
 2          28.      At the time Plaintiff purchased the Product, Defendants failed to present
 3 Defendants' automatic renewal offer terms or continuous service offer terms in a clear and
 4 conspicuous manner, as defined by California's Automatic Purchase Renewal Statute, before
 5   the subscription or purchasing agreement was fialfilled, and in visual or temporal proximity to
 6   Defendants' request for consent to the offer.
 7          29.      At the time Plaintiff subscribed to Defendants' services, Plaintiff was subjected
 8   to Defendants' unlawful policies and/or practices, as set forth herein, in violation of Cal. Bus. &

 9   Prof. Code § 17600, et seq.
10          30.      The material circumstances surrounding this experience by Plaintiff were the
11   same, or nearly the same, as the other class members Plaintiff proposes to represent, and Plaintiff
12 and all putative class members were required to pay, and did pay, money for the Products
13   marketed and sold by Defendants.
14                                 CLASS ACTION ALLEGATIONS
15          31. Plaintiff brings this action, on behalf of herself and all others similarly situated, and
16                thus, seeks class certification under California Code,of Civil Procedure § 382.
17          32.      Plaintiff brings this action on behalf of herself and all others similarly situated,
18   as a member of the Class defined as follows:
19                   All persons in California who purchased a Product from
20                   Defendants and were entered into and charged an automatic
21                   renewal by Defendants within the four years prior to the filing of

22                   this Complaint.
23          33.      Plaintiff represents, and is a member of The Class, consisting of all persons in
24 California who purchased a Product from Defendants and were entered into and charged an
25   automatic renewal by Defendants within the four years prior to the filing of this Complaint.
26          34.      Defendants, its employees and agents are excluded from The Class. Plaintiff does
27   not know the number of inembers in The Class, but believes the Class members number in the
28   thousands, if not more. Thus, this matter should be certified as a Class Action to assist in the



                               FIRST AMENDED CLASS ACTION COMPLAINT
                                                -6-
 Case 2:20-cv-05676-FMO-JPR Document 1-2 Filed 06/25/20 Page 9 of 24 Page ID #:21




1    expeditious litigation of the matter.             ,
2           35.     The Class is so numerous that the individual joinder of all of their members is
 3   impractical. While the exact number and identities of The Class members are unknown to
4    Plaintiff at this time and can only be ascertained through appropriate discovery, Plaintiff is
 5   informed and believes and thereon alleges that The Class includes thousands of inembers.
 6   Plaintiff alleges that The Class members may be ascertained by the records maintained by
     Defendants.
i           36.     There are questions of law and fact common to the Class affecting the parties to

 9   be represented. The questions of law and fact to the Class predominate over questions which

10   may affect individual Class members and include, but are not necessarily limited to, the
11   following:
12                  (a)     Whether Defendants failed to provide clear and conspicuous notice to
13                          Plaintiff and Class Members regarding the terms of its Product's auto
14                          renewal costs;
15                  (b)     Whether Defendants engaged in unlawful, unfair, or deceptive business
16                          practices in selling Products to Plaintiff and other Class Members;
17
                    (c)     Whether Defendants made misrepresentations with respect to the
18
                            Products sold to consumers;
19
                    (d)     Whether Defendants profited from the sale of the wrongly advei-tised I
20
                            Products;
21
                    (e)     Whether Defendants violated California Bus. & Prof. Code § 17200, et
22
                            seq., California Bus. & Prof. Code § 17500, et seq., and Cal. Civ. C.
23
                            § 1750 et seq.;
24
                    (f)     Whethet Plaintiff and Class Members are entitled to equitable and/or I
25
                            injunctive relief;
26
27                  (g)     Whether Defendants' unlawful, unfair, . and/or deceptive practices

28                          hai-med Plaintiff and Class Members; and



                              FIRST AMENDED CLASS ACTION COMPLAINT
                                               -7-
 Case 2:20-cv-05676-FMO-JPR Document 1-2 Filed 06/25/20 Page 10 of 24 Page ID #:22




 1                      (h)     The method of calculation and extent of damages for Plaintiff and Class
 2                              Members.
 3              37.     As someone who was charged for an automatic renewal by Defendants after
 4 I failing to disclose the terms clearly and conspicuously, Plaintiff is asserting claims that are typical
 5 I of The Class.
 6              38.     Plaintiff will fairly and adequately protect the interests of the members of The
 7       Class. Plaintiff has retained attorneys experienced in the prosecution of class actions.
 8              39.     A class action is superior to other available methods of fair and efficient
 9 I adjudication of this controversy, since individual litigation of the claims of all Classes members
10       is impracticable. Even if every Class member could afford individual litigation, the court system
11 could not. It would be unduly burdensome to the courts in which individual litigation of
12       numerous issues would proceed. Individualized litigation would also present the potential for
13       varying, inconsistent, or contradictory judgments and would magnify the delay and expense to
14       all parties and to the court system resulting from multiple trials of the same complex factual
15 I issues. By contrast, the conduct of this action as a class action presents fewer management
16 I difficulties, conserves the resources of the parties and of the court system, and protects the rights
17 I of each Class member.
18              40.     The prosecution of separate actions by individual Class members would create a
19       risk of adjudications with respect to them that would, as a practical matter, be dispositive of the
20       interests of the other Class members not parties to such adjudications or that would substantially
21       impair or impede the ability of such non-party Class members to protect their interests.
22              41.     Defendants have acted or refused to act in respects generally applicable to The
23 I Class, thereby making appropriate final and injunctive relief with regard to the members of the

24 I Class as a whole.
25              42.     Plaintiff seeks the remedy of public injunctive relief against Defendants to prevent
26       Defendants from further falsely advertising its Products to the public of California.
27
28



     I                            FIRST AMENDED CLASS ACTION COMPLAINT
                                                         -8-
 Case 2:20-cv-05676-FMO-JPR Document 1-2 Filed 06/25/20 Page 11 of 24 Page ID #:23




 1                                          FIRST CAtJSF OF ACTION
 2                             Violation of the California False Advertising Act
 3                                  (Cal. Sus. & Prof. Code §§ 17500 et seq.)
 4           43. Plaintiff incorporates by reference each allegation set forth above as fully set forth
 5 herein.
 6
             44. Pursuant to California Business and Professions Code section 17500, et seq., it is
 7
     unlawful to engage in advertising "which is untrue or misleading, and which is known, or which
 8
     by the exercise of reasonable care should be known, to be untrue or misleading ...[or] to so
 9
     make or disseminate or cause to be so made or disseminated any such statement as part of a
10
     plan or scheme with the intent not to sell that personal property or those services, professional
11
     or otherwise, so advertised at the price stated therein, or as so advertised."
12
             45. California Business and Professions Code section 17500, et seq.'s prohibition
13
     against false advertising extends to the use of false or misleading written statements.
14
15           46. Defendants misled consumers by malcing misrepresentations and untrue statements

16   about the Products, namely, Defendants represents its price as a certain amount when in reality

17   it would result in entering into an expensive and not clearly nor conspicuously disclosed auto

18   renewal plan, and made false representations to Plaintiff and other putative class members in

19   order to solicit these transactions.
20           47. Defendants knew that its representations and omissions were untrue and misleading,
21   and deliberately made the aforementioned representations and omissions in order to deceive
22   reasonable consumers like Plaintiff and other Class Members.
23           48. As a direct and proximate result of Defendants' misleading and false advertising,

24 Plaintiff and the other Class Members have suffered injury in fact and have lost money,
25 property, time, and attention. Plaintiff reasonably relied upon Defendants' representations

26 regarding the Products. In reasonable reliance on Defendants' false advertisements, Plaintiff
27
     and other Class Members purchased the Products. In turn Plaintiff and other Class Members
28
     ended up with Products that resulted in them being charged automatic renewal fees, and


                              FIRST AIVIENDED CLASS ACTION COMPLAINT
                                                 -9-
 Case 2:20-cv-05676-FMO-JPR Document 1-2 Filed 06/25/20 Page 12 of 24 Page ID #:24




 1   therefore Plaintiff and other Class Membears have. suffered injury in fact.
 2           49. Plaintiff alleges that these false and misleading representations made by Defendants
 3 constitute a"scheme with the intent not to sell that personal property or those services,
 4   professional or otherwise, so advertised at the price stated therein, or as so advertised."
 5           50. The misleading and false advertising described herein presents a continuing threat
 6
     to Plaintiff and the Class Members in that Defendants persists and continues to engage in these
 7
     practices, and will not cease doing so unless and until forced to do so by this Court. Defendants'
 8
     conduct will continue to cause irreparable injury to consurners unless enjoined or restrained.
 9
     Plaintiff is entitled to preliminary and permanent injunctive relief ordering Defendants to cease
10
     its false advertising, as well as disgorgement and restitution to Plaintiff and all Class Members
11
     of Defendants' revenues associated with its false advertising, or such portion of those revenues
12
     as the Court may find equitable.
13
                                        SECOND CAUSE OF ACTION
14
15                                Violation of Unfair Business Practices Act

16                                  (Cal. Bus. & Prof. Code §§ 17200 et seq.)

17           51. Plaintiff incorporates by reference each allegation set forth above as fully set forth

18 herein.

19           52. Actions for relief under the unfair competition law may be based on any business
20   act or practice that is within the broad definition of the UCL. Such violations of the UCL occur
21   as a result of unlawful, unfair or fraudulent business acts and practices. A plaintiff is required
22   to provide evidence of a causal connection between a defendants' business practices and the

23 alleged harm--that is, evidence that the defendants' conduct caused or was likely to cause
24   substantial injury. It is insufficient .for a plaintiff to show merely that the Defendants' conduct
25
     created a risk of harm. Furthermore, the "act or practice" aspect of the statutory definition of
26
     unfair competition covers any single act of misconduct, as well as ongoing misconduct.
27
                                                     UNFAIR
28
             53. California Business & Professions Code § 17200 prohibits any "unfair ... business


                              FIRST AMENDED CLASS ACTION COMPLAINT
                                               -10-
 Case 2:20-cv-05676-FMO-JPR Document 1-2 Filed 06/25/20 Page 13 of 24 Page ID #:25




 1 act or practice." Defendants' acts, omis,sions, lnisrepresentations, and practices as alleged
 2   herein also constitute "unfair" business acts and practices within the meaning of the UCL in
 3   that its conduct is substantially injurious to consuiners, offends public policy, and is immoral,
 4   unethical, oppressive, and unscrupulous as the gravity of the conduct outweighs any alleged
 5   benefits attributable to such conduct. There were reasonably available alternatives to further

 6 Defendants' legitimate business interests, other than the conduct described herein. Plaintiff

 7 reserves the right to allege further conduct which constitutes other unfair business acts or
 8
     practices. Such conduct is ongoing and continues to this date.
 9
             54. In order to satisfy the "unfair" prong of the UCL, a consumer must show that the
10
     injury: (1) is substantial; (2) is not outweighed by any countervailing benefits to consumers or
11
     competition; and (3) is not one that consumers themselves could reasonably have avoided.
12
             55. Here, Defendants' conduct has caused and continues to cause substantial injury to
13
     Plaintiff and members of the Class. Plaintiff and meinbers of the Class have suffered injury in
14
15 fact due to Defendants' decision to sell them falsely described Products. Thus, Defendants'

16   conduct has caused substantial injury to Plaintiff and the members of the Class.

17          56. Moreover, Defendants' conduct as alleged herein solely benefits Defendants while

18 providing no benefit of any kind to any consumer. Such deception utilized by Defendants

19   convinced Plaintiff and members of the Class that the Products were of a certain price in order

20   to induce them to spend money on said Products. In fact, knowing that Products would actually
21   enter the purchasers into an expensive automatic renewal plan, Defendants unfairly profited
22   from their sale. Thus, the injury suffered by Plaintiff and the members of the Class is not
23   outweighed by any countervailing benefits to consumers.
24          57. Finally, the injury suffered by Plaintiff and rnembers of the Class is not an injury
25   that these consmners could reasonably have avoided. After Defendants falsely represented the
26 Products, Plaintiff and Class members suffered injury in fact due to Defendants' sale of
27 Products to them. Defendants failed to take reasonable steps to inform Plaintiff and Class
28
     members that the Products would result in an automatic renewal plan by failing to clearly and


                              FIRST AMENDED CLASS ACTION COMPLAINT
                                               -11-
 Case 2:20-cv-05676-FMO-JPR Document 1-2 Filed 06/25/20 Page 14 of 24 Page ID #:26




 1   conspicuously provide such information. As such, Defendants took advantage of Defendants'
 2   position of perceived power in order to deceive Plaintiff and the Class members to purchase
 3   Products. Therefore, the injury suffered by Plaintiff and members of the Class is not an injury
 4   which these consumers could reasonably have avoided.
 5          58. Thus, Defendants'_ conduct has violated the "unfair" prong of California Business
 6
     & Professions Code § 17200.
 7
                                                FRAUDULENT
 8
            59. California Business & Professions Code § 17200 prohibits any "fraudulent ...
 9
     business act or practice." In order to prevail under the "fraudulent" prong of the UCL, a
10
     consumer must allege that the fraudulent business practice was likely to deceive members of
11
     the public.
12
            60. The test for "fraud" as contemplated by California Business and Professions Code
13
     § 17200 is whether the public is likely to be deceived. Unlike common law fraud, a§ 17200
14
15   violation can be established even if no one was actually. deceived, relied upon the fraudulent

16   practice, or sustained any damage.

17          61. Here, not only were Plaintiff and the Class members likely to be deceived, but these

18   consumers were actually deceived by Defendants. Such deception is evidenced by the fact that

19   Plaintiff agreed to purchase Products under the basic assumption that they were of a certain
20   price, when in reality Defendants charged an expensive automatic renewal plan that was not

21 clearly and conspicuously disclosed. Plaintiff's reliance upon Defendants' deceptive
22   statements is reasonable due to the unequal bargaining powers of Defendants and Plaintiff. For
23   the same reason, it is likely that Defendants' fraudulent business practice would deceive other
24   members of the public.
25
            62. As explained above, Defendants deceived Plaintiff and other Class Members by
26
     representing the Products as being a certain price when in reality they resulted in an expensive
27
     automatic renewal program, and thus falsely represented the Products.
28
            63. Thus, Defendants' conduct has violated the "fraudulent" prong of California


                              FIRST AMENDED CLASS ACTION COMPLAINT
                                               -12-
 Case 2:20-cv-05676-FMO-JPR Document 1-2 Filed 06/25/20 Page 15 of 24 Page ID #:27




 1   Business & Professions Code § 17200.
 2                                               UNLAWFUL
 3          64. California Business and Professions Code Section 17200, et seq. prohibits "any
 4   unlawful ... business act or practice."
 5          65. As explained above, Defendants deceived Plaintiff and other Class Members by
 6
     representing the Products as being of a price different from what they actually were.
 7
            66. Defendants used false advertising, marketing, and misrepresentations to induce
 8
     Plaintiff and Class Members to purchase the Products, in violation of California Business and
 9
     Professions Code Section 17500, et seq.. Had Defendants not falsely advertised, marketed, or
10
11 misrepresented the Products, Plaintiff and Class Members would not have purchased the

     Products. Defendants' conduct therefore caused and continues to cause economic harm to
12
     Plaintiff and Class Members.
13
            67. Defendants additionally violated the CLRA, makings its practice unlawful.
14
          68. Additionally, Cal. Bus. & Prof. C. § 17602(a) makes it unlawful for a business to
15
16 make an automatic renewal offer to a consumer that "(1) [fJail[s] to present the automatic

17   renewal offer terms or continuous service offer terms in a clear and conspicuous manner before

18   the subscription or purchasing agreement is fulfilled and in visual proximity" with clear and

19   conspicuous meaning "in larger type than the surrounding text, or in contrasting type, font, or

20   color to the surrounding text of the same size, or set off from the surrounding text of the same
21   size by symbols or other marks, in a manner that clearly calls attention to the language."
22          69. Defendants failed to present its auto renewal language in clear and conspicuous
23   language and thus committed an unlawful act under the UCL.
24          70. This practice of making these representations by Defendants is therefore an
25
     "unlawful" business practice or act under Business and Professions Code Section 17200 et seq.
26
            71. Defendants have thus engaged in unlawful, unfair, and fraudulent business acts
27
     entitling Plaintiff and Class Members to judgment and equitable relief against Defendants, as
28
     set forth in the Prayer for Relief. Additionally, pursuant to Business a.nd Professions Code


                              FlltST AMENDED CLASS ACTION COMPLAINT
                                                -13-
 Case 2:20-cv-05676-FMO-JPR Document 1-2 Filed 06/25/20 Page 16 of 24 Page ID #:28




 1     section 17203, Plaintiff and Class Members seek an order requiring Defendants to immediately
 2     cease such acts of unlawful, unfair, and fraudulent business practices and requiring Defendants
 3     to correct their actions.
 4                                           THIRD CAUSE OF ACTION
 5                                    Violation of Consumer Legal Remedies Act
 6
                                             (Cal. Civ. Code § 1750 et seq.)
 7
               72. Plaintiff incorporates by reference each allegation set forth above herein.
 8
               73. Defendants' actions as detailed above constitute a violation of the Consumer
 9
               Legal Remedies Act, Cal. Civ. Code § 1770 to the extent that Defendants violated the
10
       following provisions of the CLRA:
11                           a.      Advertising goods or services with intent not to sell them as
12                           advertised; Cal. Civ. Code § 1770(9);
                             b.      Representing that a transaction confers or involves rights,
13                           remedies, or obligations which it does not have or involve, or which are
                            prohibited by law; Cal. Civ. Code §1770(14); and
14
                             C.      Representing that the subject of a transaction has been supplied in
15                          accordance with a previous representation when it has not; Cal. Civ. Code
                            § 1770(16).
16
               74. On or about July 16, 2019, through her Counsel of record, using certified mail with
17
       a return receipt requested, Plaintiff served Defendants with notice of its violations of the
18
       CLRA, and asked that Defendants to correct, repair, replace or otherwise rectify the goods and
19
       services alleged to be in violation of the CLRA. This correspondence advised Defendants that
20
       they must, take such action within thirty (30) calendar days, and pointed Defendants to the
21
       provisions of the CLRA that Plaintiff believes to have been violated by Defendants.
22
23     Defendants have refused to timely correct, repair, replace or otherwise rectify the issues raised

24     therein. .

25             75. Plaintiff has filed a venue affidavit concurrently with the Complaint as required by

26 I the CLRA.
27                                             TRIAL BY JURY

28 I          76. Plaintiff requests a trial by jury as to all claims so triable.



                                   FIRST AMENDED CLASS ACTION COMPLAINT
                                                    -14-
 Case 2:20-cv-05676-FMO-JPR Document 1-2 Filed 06/25/20 Page 17 of 24 Page ID #:29




 1                                       PRAYER FOR RELIEF

 2           WHEREFORE, Plaintiff, SANDRA WARNOCK, individually, and on behalf of all
 3    others similarly situated, respectfully requests judgment be entered against Defendants, for the
 4 following:
 5                   a. That this action be certified as a class action on behalf of The Class and
 6                      Plaintiff be appointed as the representative of The Class;
 7                   b. Actual damages;
 8                   c. Punitive damages;
 9                   d. Restitution of the funds improperly obtained by Defendants;
10                   e. Any and all statutory enhanced damages;
11                   f. All reasonable and necessary attorneys' fees and costs provided by statute,
12                      common law or the Court's inherent power;
13                  g. For equitable and injunctive and pursuant to California Business and
14                      Professions Code § 17203;
15'                  h. For prejudgment interest at the legal rate; and
16                   i. Any other relief this Honorable Court deems appropriate.
17
                    Respectfully submitted this 30th Day of April, 2020.
18
19                                  LAW OFFICES OF TODD M. FRIEDMAN, P.C.
20                                  By: /s/ Todd M. Friedman
21                                         Todd M. Friedman
                                           Law Offices of Todd M. Friedman
22                                         Attorney for Plaintiff
23
24
25

26

27
28



                              FIRST AMENDED CLASS ACTION COMPLAINT
                                               -15-
 Case 2:20-cv-05676-FMO-JPR Document 1-2 Filed 06/25/20 Page 18 of 24 Page ID #:30




 1

 2

 3

 4

 5

 6

 7

 8

 9

10                                  EXHIB IT A
                                   Venue Affidavit
11

12 I

13

14

15

16.

17

18

19

20

21

22

23

24

25

26

27

28



                       FIRST AMENDED CLASS ACTION COMPLAINT
                                       -16-
Case 2:20-cv-05676-FMO-JPR Document 1-2 Filed 06/25/20 Page 19 of 24 Page ID #:31



1    Todd M. Friedman (SBN 216752)
     Adrian R. Bacon (SBN 280332)
2
     Meghan E. George (SBN 274525)
3    Thomas E. Wheeler (SBN 308789)
     LAW OFFICES OF TODD M. FRIEDMAN, P.C.
4    21550 Oxnard St. Suite 780,
5
     Woodland Hills, CA 91367
     Phone: 877-206-4741
6    Fax:866-633-0228
     tfriedman@toddflaw.com
7    abacon@toddflaw.com
s    mgeorge@toddflaw.com
     twheeler@toddflaw.com
9    Attorneys for Plaintiff

10
                                 SUPERIOR COURT OF CALIFORNIA
11
                                    COUNTY OF LOS ANGELES

12     SANDRA WARNOCK, individually and.              Case No.:
     I on behalf of all others similarly situated,
13                                                    CONSUMER LEGAL REMEDIES
      Plaintiff,                                      ACT VENUE AFFIDAVIT; CCP §
14
                                                      1780
15            vs.
16
      PEOPLECONNECT INC. d/b/a Intelius,
17    and DOES 1-10,

is   Defendant(s).
19

20   I, Sandra Warnock, declare and state as follows:

21        1. I am the plaintiff in this matter, and specifically have brought a claim for Violations of
22
              the Consumer Legal Remedies Act.
23
          2. The defendant to this cause of action, PeopleConnect Inc., was doing business in Los
24

25
              Angeles County California, namely, because its headquarters is located in Long Beach,

26            California.
27
          3. I am a citizen and resident of the State of California, County of San Luis Obispo.
2s




                                                     -1-
Case 2:20-cv-05676-FMO-JPR Document 1-2 Filed 06/25/20 Page 20 of 24 Page ID #:32




                                      ~:.~;,.~_
Case 2:20-cv-05676-FMO-JPR Document 1-2 Filed 06/25/20 Page 21 of 24 Page ID #:33




                                         PROOF OF SERVICE
                                            C.C.P.§1013
2    STATE OF CALIFORNIA:
                                           ss.
     COUNTY OF ORANGE
4
             I am employed in the County of Orange, State of California. I am over the age of 18 and
5    not a party to the within action; my business address is 21550 Oxnard St. Suite 780,
     Woodland Hills, CA 91367.
6
          On April 30, 2020, I served the foregoing document described as PLAINTIFF'S
 7
     FIRST AMENDED COMPLAINT addressed as follows:
 8
       SEE ATTACHED SERVICE L1ST
9
10           [ XX ](BY MAIL) I deposited such envelop in the mail at Santa Ana, California. The
11   envelope was mailed with postage thereon fully prepaid. 1 am "readily familiar" with the
     firm's practice of collection and processing correspondence for mailing. lt is deposited with
12   the U.S. Postal Service on that same day in the ordinary course of business. I am aware that on
     motion of party served, service is presumed invalid if postal cancellation date or postage meter
13   date is more than 1 day after date of deposit for rnailing in affidavit.
14
            [] ELECTRONIC TR.ANSMISSION — I transmitted a PDF version of this
15   document by electronic mail to the party(s) identified on the attached service list using the
     email address(es) indicated.
16
17           [] (BY FACSIMILE TRANSMITTAL) I sent by facsimile the above document on
     to the above listed facsimile machine number. The facsimile machine I used cornplied with
18   C.C.P. § 1013(e) and Rule 2003(3), and no error was reported by the rnachine.
19          [ xX ](State) I declare under penalty of perjury under the laws of the State of
20   California that the above is true and correct.

21          Executed on Apri130, 2020, at Santa Ana, California.
22
23
24                                                                        J       .SANCHEZ
25
26
27
28



                              FIRST AMENDED CLASS ACTION COMPLAINT
                                                    -17-
 Case 2:20-cv-05676-FMO-JPR Document 1-2 Filed 06/25/20 Page 22 of 24 Page ID #:34




                                    SERVICE LIST
 1
           SANDRA WARNOCK YS. PEOPLECONNECT INC D/B/A INTELIIJS, et al.
 2                 San Luis Obispo Superior Court Case No.19CV-0539

 3
       Peopleconnect Inc.                        Peopleconnect Inc.
 4     1309 East Somerset Place                  c/o Steven D Cooper, Agent for Service
       Long Beach, CA 90807                      4300 Long Beach Blvd
 5                                               Long Beach, CA 90807
 6
       Abni Heller                               Abni Heller
 7     Peopleconnect Inc.                        Peopleconnect Inc.
       1309 East Somerset Place                  c/o Steven D Cooper
 8     Long Beach, CA 90807                      4300 Long Beach Blvd
 9                                               Long Beach, CA 90807

10
11
12
13
14
15
16
17
18
19
20 I
21
22
23
24
25
26
27
28



                            FIRST AMENDED CLASS ACTION COMPLAINT
                                             -18-
         Case 2:20-cv-05676-FMO-JPR _ Document 1-2 Filed 06/25/20 Page 23 of 24 Page ID #:35
     ATTORNEY OR PARTY WITHOUT ATTORNEY Name State t3ar rtomtier, and address) '                                            FOR COURT USE ONtY
       Todd M:.Fricdman. Esq. (SBN152)
       La.v OfGccs.ofTodd M: Fricduian I                                                                       ELECTRONICALLY FILED
       ? 1550 Oxnard Street; Suite 780
       Vti'oodland Htlls; CA 91367     "
             TELeaHCNENo.: 323-306-4234                                FA><No.: 866-633-0228
      ATTORNEYEOR,Name)['Plainti~ Sandra Warnock                                                                      g/12/2019 12:18 PM
    SUPERIOR COURT OF CALIFORNIA, COUNTY OF : San Luls Ob1sp0
           STREET ADDRESS: 1 035 Palnl Street, Ro011! 385                                                                         _
           MAILINGADDRESS '                                                                                           S p1sf~
                                                                                                                            t     ~~ 5~►~fl10A ~URT
                                                                                                                              i3; I;;N(~
                                                                                                                                  4
          cITYANDZIPCoDE: SBn Luis Obispo, CA 93408                                                                     ---y~      ~             ~111 ~t`ii0r~f
                                                            /~                                                                 "~•=8~dE1,
              eRANCH- NAME:- San.LuisObis o~l.Courthouse
       CASE NAME:            _.                                    ,
       Sandra Wamock v. Peo leconnect Inc. d/b/a Intelius et al.                                   -                                         -
          CIVIL CASE COVER SHEET                                                                   CASE NUMBER:
                                                           Complex Case Designation
    ~ ✓ Unlimited         [~ Limited                                                                            19CV-~539
        _ ( Amount             (Amount                0 ✓    Counter       Q  Joinder
                                                                                                    ~uoc,E
           demanded            demanded is            Filed with first appearance by defendant
           exceed s $25 000)   $25 000 orI ess)           (Cal. Rules of Court, rule 3.402)          Dt PT.                                                       _
                         ~Items 1-8'below must be completed (see instructions    ~          on page
                                                                                                .. . 2).                                                                  '
    1., Check one box below for the case type;that best describes this case:
         Auto Tort                                  Contract                                Provisionally Complex Civil Litigation
        ~ Auto (22)                                 0 Breach of contracUwarranty (06) (Cal. Rules of Court, rules 3.400-3.403)
        ~ Uninsured motorist (46)                                =' Rule 3.740 collec4ions (09)    Q AntitrustlTrade regulation (03)
       Other PI/PDlWD (Personal lnjurytProperty             Other collections (09)        Q Construction defect (10)
       Damage/Wrongfut Death) Tort                   Q Insurance coverage (18)            0 Mass tort (40)
       ~ Asbestos (04)                                                    '               ~ Securities [itigation (28)
                                                     ~ Other contract   - (37)
       Q Product liability (24) -                    Real Property                        Q EnvironmentalFfoxic tort (30)
       ~ Medical rrialpractice (45)                  Q Eminent domain/Inverse             Q Insurance coverage claims arising from the
              Other PIfPDlWD (23j                           condemnation (14)                    above listed provisionally complex case
                                                     ~ wrongful eviction (33)                    types (41)
        Non-PIIPDIWD (Other) Tort
       L-J Business torVunfair business practice (07) ~ Other real property (26)          Enforcement of Judgment
       ~ Civil rights (08)                           Unlawful Detainer                           Enforcement of judgment (20) .
       ~ Defamation (13)                                    Commercial (31)               Miscellaneous Clvil Complaint
       ~ Fraud (i6) :                                       Residential (32)              Q RICO (27)
       ~ Intellectual property (19)                  ~ Drugs (38)                         Q Other complaint (not specit'red above) (42)
       Q Professional negligence (25)                Judicial Review                      Miscellaneous Civif Petition                                                           ~:~~•:::
       © Other non-PI/PD/W0 tort (35)                ~ Asset forfeiture (05)                                                                                                   ...  v.,.
                                                                                          Q Partnership and corpoiate govemance (21)                                           ... ~,.....
       Em toyment                                    0 Petition re: arbdration award (11)                                •
                                                                                          ~ Other petition (not specflied     above) (43)                                        ,
       ~ Wron fulg termination O  36    -            ~ Writ of mandate (02)                                                                                                             .:
       Q Other employment (15)                              Other judicial review(39)
    2. This case          is         is not    complex under rule 3.400 of the Califomia Rules of Couit. If the case is complex, mark the
        factors requiring exceptional judicial management:
         a. 0 Large number of separately represented parties         d. 0 Carge number of witnesses
         b. Q: Extensive motion practice raising difficult or novel e. 0 Coordination with related actions pending in one or more courts
                 issues that will be time-consuming to resolve              in other counties, states, or countries, or in a federal court
         c. ~-Substantial amount of documentary evidence '           f: 0 Substantial postjudgment judicial supervision

                                                                                                                  ✓
    3. Remedies sought (check all that apply): a.M monetary b.0 nonmonetary; declaratory or injunctive relief c. Opunitive
    4: Numberofcauses of action (specify): 3
    5. This case = is               is not a class action suit:
    6. Ilf there are any known.related cases, file and serve'a notice of related case. (You,may use form CM-o15_)
    Date: September 11, 2019                                                                                                                  ..
    Todd M. Friedman
                        -:.          (TYPE OR PRINT NAME)                                         (SIGNATURE OF PARTY OR ATTORNEY FOR PARTY)
                                                                          NOTICE
      . Plaintiff must file this cover sheet with the first paper filed in the action or proceeding (except smalt claims'cases or cases filed
         under the Probate Code, Family Code, or Welfare and (nstitutions Code). (Cal: Rules of Court, rule 3.220:) Failure to file may result
         in sanctions.
_     • File this coversheet in addition to any cover sheet required by local court rule.
      • If this case is complex under rule 3.400 et seq: of the California Rules of Court, you must serve'a copy of this cover sheeton all
         other parties to the'action or proceeding.                                                                   -
      • Unless this is a collections case under rule 3.740 or a complex case, this cover sheet will be used for statistical.purposes on ~.
                                                                                                                                                                  aqe 1 or 2
    Form Adopted for Mandalory Use                                                                            CaI. Rules of Court, rndes 2 30. 3.220, 3.400-3.403, 3:740;
                                                                 C IVIL CASE COVER SHEET                             Cal• Standards ol JudidalAdministration, s'd. 3.10
      Judidal Councll of Califomia
      CM0101Rev. July 1. 20071                                                                                                                       wmv.courtinfo.ca.Bov
       Case 2:20-cv-05676-FMO-JPR Document 1-2 Filed 06/25/20 Page 24 of 24 Page ID #:36
                                                                                                                                            CM-01O
                    11           INSTRUCTOOwS :ON HOIAF TO CO~VIPLETE THE;!iCOVE~t:;SHEET
To Plaintiffis and Others Filing First'Papers. If you are flling a frst paper (for example, a complaint) in a civiE case, you must
complete and fiie, along with your first paper, the Civil Case Cover Sheet contaned on page 1. This information will be used to compile
statistics about the types and numbers of cases filed_ You must complete items 1 through 6 on the sheet. In item 1, you must check
one box for the case type that best describes the case. If the case fits both a general and a more specific type of case listed in item 1,
check the more specific one. If the case has mul6ple causes of action, check the box that best indicates the primary cause of action.
To assist you in completing the sheet, examples of the cases that belong under each case type in item 1 are provided below. A cover
sheet must be filed only with your initial paper. Failure to file a cover sheet with #he 5rst paper filed in a civil case may subject a party,
its counsel, or both to sanctions under rules 2.30 and 3.220 of the California Rules of Court.
To Parties in Rule 3.740 Collections Cases. A"collections case" under nale 3.740 is defined as an action for recovery of money
owed in a sum stated to be certain that is not more than $25,000, exclusive of interest and attomey's fees, arising from a transaction in
which property, services, or money was acquired on credit. A collections case does not include an action seeking the following: (1) tort
damages, (2) punitive damages, (3) recovery of real property, (4) recovery of personal property, or (5) a prejudgment writ of
attachment. The identification of a case as a rule 3.740 collections case on this form means that it will be exempt from the general
time-for-service requirements and case management rules, unless a defendant files a responsive pleading. A rule 3.740 collections
case will be subject to the requirements for service and obtaining a judgment in rule 3.740.
To Part:ies in Complex Cases. ln complex cases only, parties must also use the C1vil Case Cover Sheet to designate whether the
case is complex. If a plaintiff believes the case is complex under rule 3.400 of the California Rules of Court, this must be indicated by
completing the appropriate boxes in items 1 and 2. If a plaintiff designates a case as complex, the cover sheet must be served with the
complaint on atl parties to the action. A defendant may file and serve no later than the time of its first appearance a joinder in the
plainti€f's designation, a counter-designation that the case is not complex, or, if the plaintiff has made no designation, a designation that
the case is complex.                                       CASE TYPES AND EXAMPLES
Auto Tort                                        Contract                                           Provisionally Complex Civil Litigation (Cal.
    Auto (22)-Personal Injury/Property                Breach of ContracfJWarranty (06)              Rules of Court Rules 3.400-3.4403)
         Damage/Wrongful Death                            Breach of Rental/Lease                         AntitrusttTrade Regulation (03)
    Uninsured Motorist (46) (if the                           Contract (not unlavvful detainer           Construction Defect (10)
         case involves an uninsured                               or vuronyful eviction)                 Claims Involving Mass Tort (40)
         motorfst claim subJect to                        ContractlWarranty Breach—Seller                Securifies Litigation (28)
         arbitration, check this item                         Piaintiff (not fraud or neglfgence)        Environmentalti"oxic Tort (30)
         instead oi Auto)                                 Negiigent Breach of Contract/                  Insurance Coverage Claims
Other PItPtDIWfl (Personal lnjuryl                            Warranty                                        (arisJng from provisiona/ly compfex
Rroperty DamagefV►frongful Death)                         Other Breach of ContractlWarra,nty                 case type listed above) (41)
TQrt                                                  Collections (e.g., money owed, open            Ertforcement of Judgment
       Asbestos (04)                                      book accounts) (09)                             Enforcement of Judgment (20)
           Asbestos Property Damage                       Collection Case-Seller Plaintiff                    Abstract of Judgment (Out of
           Asbestos Personal Injury/                      Other Promissory Note/Collections                       County)
                Wrongful Death                                Case                                           Confession of Judgment (non-
       Product Liability (not asbestos or             Insurance Coverage (not provisionatty                       domestic refatfons)
           toxic%nvironmentaJ) (24)                       complex) (18)                                      Sister State Judgment
       Medical Malpractice (45)                           Auto Subrogation                                    Administrative Agency Award
          Medical Malpractice—                          Other Coveraga                                          (not unpaid taxes)
                Physicians & Surgeons               Other Contract (37)                                      Petition/Certification of Entry of
          Other Professional Health Care                Coatractua) Fraud                                       Judgment on Unpaid Taxes
                Malpractice                             Other Contract Dispute                               Other Enforcement of Judgment
                                                 Real Property                                                    Case
       Other PI/PD/WD (23)
           Premises Liab€lity (e.g., siip             Eminent Domain/Inverse                          Miscellaneous Civil Complaint
                 and fall)                                Condemnation (14)                              RICO (27)
           lntentional Bodily Injury/PDIWD            Wrongful Eviction (33)                             Other Complaint (not specifPed
                 (e.g., assault, vandalism)                                                                 above) (42)
                                                      Other Real Properfy (e.g., quiettitle) (26)
           intentional Infliction of                     Writ of Possession of Real Property                 Declaratory Reiief Only
                 Emotional Distress                                                                          Injunctive Relitef Only (non-
                                                          Mortgage. Foreclosure                                   harassment)
           Negligent lnfliction of                        Quiet Title
              EmoHonal Distress                           Other Reai Property (noteminent                    Mechanics Lien
         Other PI/PDNVD                                   dvmain, tandfordltenant, or                        Other Commercial Complaint
                                                          foreclosure)                                           Case (non-tort/non-comptex)
~fon-PI/PDfWD (Other) Tort                                                                                   Other Civil Compiaint
    Business Tort/Unfair Business                Unlawful Detainer                                               (non-tortfnon-corn piex)
       Practice (07)                                Commercial (31)                                  1Vliscellaneous Civil Petition
    Civil Rights (e.g., discrimination,             Residential (32)                                     Partnership and Corporate
        false arrest) (not civil                    Drugs (38) (if the case involves itlegal                  Governance (21)
         harassment) (08)                                 drugs, check this item; otherwise,             Other Petition (not speciried
     Defamation (e.g., slander, libel)                    report as Commercial or ResidenfialJ              above) (43)
           (13)                                  Judicial Review                                             Civil Harassment
       Fraud (16)                                    Asset Forfeiture (05)                                   Workplace Violence
     lnteliectual Property (99)                      Petition Re: Arbitration Award (11)                     Elder/Dependent Adult
     Professional Negligence (25)                    Writ of Mandate (02)                                        Abuse
          Legal Malpractice                               Writ-Administrative Mandamus                       Election Contest
          Other Professional Malpractice                  Writ Mandamus on Limited Court                     Petition for Name Change
               (not medfcat or Iegal)                         Case Matter                                    Petition for Relief From Late
       Other Non-PIIPD/WD Tort (35)                       Writ Other Limited Court Case                           Cla'sm
Employment                                                   Review                                          Other Civil Petition
     Wrongful Termination (36)                       Other Judicial Review (39)
     Other Employment (15)                                Review of Health Officer Order
                                                          Notice ofi Appeal—Labor
                                                             Commissioner Appeals
eM•ato [Rev. July t, 2U071                                                                                                                   Page 2 of 2
                                                     CIVlL CASE C€7VER SHEET
